Citation Nr: 0016853
Decision Date: 06/26/00	Archive Date: 09/08/00

Citation Nr: 0016853	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  95-13 053A	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 (West 1991).  

(The issue of entitlement to service connection for the cause 
of the veteran's death is the subject of a separate decision 
by a single Member of the Board of Veterans' Appeals.)


REPRESENTATION

Appellant represented by:	The American Legion





INTRODUCTION

The veteran had active service from November 1942 to 
September 1945.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In September 1997, the Board denied entitlement to 
DIC under the provisions of 38 U.S.C.A. § 1318 and remanded 
the issue of entitlement to service connection for the cause 
of the veteran's death.  

In March 2000, the Vice Chairman of the Board ordered 
reconsideration of the September 19, 1997, Board decision on 
the sole issue of entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318, by an expanded panel of the Board.  This 
action by the reconsideration panel replaces the September 
19, 1997, decision as to the section 1318 claim and is the 
final Board decision in this matter.  


FINDING OF FACT

Entitlement to DIC based on service connection for the cause 
of the veteran's death is granted in a separate Board 
decision entered on this date.  







CONCLUSION OF LAW

The grant of DIC based on service connection for the cause of 
the veteran's death renders moot the issue of entitlement to 
DIC under the provisions of 38 U.S.C.A. § 1318.  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1999) ; 38 C.F.R. § 20.101 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

DIC is a benefit for a surviving spouse that may be awarded 
under the provisions of 38 U.S.C.A. § 1310 (West 1991) based 
on service connection for the cause of the veteran's death or 
under the provisions of 38 U.S.C.A. § 1318 based on the 
period during which the veteran's service-connected 
disabilities were continuously rated totally disabling prior 
to his death.  

In this case, the Board, in its September 1997 decision 
denied entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318 and remanded the issue of entitlement to service 
connection for the cause of the veteran's death to the RO.  
That issue has been returned to the Board, and in a separate 
decision of this date by a single Member of the Board service 
connection for the cause of the veteran's death is granted.  
As this results in the award of DIC to the appellant, which 
is the benefit sought on appeal, the issue of entitlement to 
DIC under the provisions of 38 U.S.C.A. § 1318 becomes moot, 
and the appeal as to that issue must be dismissed.  





ORDER

The appeal as to the issue of entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318 is dismissed.  


			
	WARREN W. RICE, JR.	RENÉE M. PELLETIER
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
	SHANE A. DURKIN
Member, Board of Veterans' Appeals





 



Citation NR: 9732037	
Decision Date: 09/19/97		Archive Date: 09/23/97
DOCKET NO.  95-13 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for the cause of the 
veterans death.

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 (West 1991).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

D. Joe, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1942 to 
September 1945.  He died on February 27, 1995.  The appellant 
in this case is the veterans surviving widow.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a rating decision of March 1995 by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The appellants claim seeking entitlement to service 
connection for the cause of the veterans death will be 
discussed in the REMAND section of this decision.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that she is entitled to the benefits 
sought on appeal.  The appellant argues, essentially, that 
because the veteran had received VA disability benefits 
payable at the 100 percent rate during his lifetime, she is 
now entitled to receive DIC payments.






DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1997), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that there is no legal merit to the 
appellants claim of entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 (West 1991).  Therefore, the 
claim must be denied.


FINDINGS OF FACT

1.  At the time of the veterans death in February 1995, he 
was in receipt of VA service-connected disability 
compensation benefits payable at the 100 percent rate; his 
total rating had been in effect since June 1, 1988.

2.  The veteran did not have a total disability rating for at 
least 10 years preceding his death in February 1995.


CONCLUSION OF LAW

The requirements for payment of DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 (West 1991) have not been 
met.  38 U.S.C.A. § 1318 (West 1991).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served on active duty from November 1942 to 
September 1945.  In September 1946, service connection was 
established for several disorders.  As revealed by the 
record, the combined disability rating for the veterans 
various service-connected disabilities underwent various 
changes throughout the years.  Finally, in a rating action of 
January 1990, the RO determined that, effective June 1, 1988, 
the veterans combined service-connected disabilities 
warranted assignment of a total (100 percent) rating.

The veteran died on February 27, 1995.  In March 1995, the 
appellant filed a claim seeking entitlement to DIC benefits.  
Later that month, the RO denied the appellants claim, 
holding that, since the veteran had not been continuously 
rated totally disabled by reason of his service-connected 
disabilities for a period of 10 years or more immediately 
preceding his death, nor was a total evaluation in effect for 
5 years from the date of his separation from service, the 
appellant had not satisfied the requirements for receipt of 
DIC benefits.

Analysis

The appellant argues that she is entitled to receive DIC 
benefits based on the veterans death.  Under the governing 
law, dependency and indemnity compensation benefits under 38 
U.S.C.A. § 1318 (West 1991) may be granted to the appellant 
if a 100 percent disability rating is shown to have been 
continuously in effect for 10 years prior to the veteran's 
death, or if he was entitled to have been so rated for 10 
years prior to his death.  If the veteran was so rated for a 
lesser period, DIC benefits may be awarded if he was so rated 
continuously for a period of not less than 5 years from the 
date of such veterans discharge or other release from active 
duty.  Id.

As summarized above, service connection was first established 
for the veterans service-connected disabilities in September 
1946.  Although his disabilities were variously evaluated 
throughout the subsequent years, a total rating for his 
combined service-connected disabilities was not established 
until a rating decision of January 1990, at which time the 
100 percent rating award was made effective from June 1, 
1988.  Thus, at the time of the veteran's death in February 
1995, a total rating had been in effect for less than the 10-
year period which is required by law for DIC under 
38 U.S.C.A. § 1318.  Further, the record does not show nor is 
it contended that a total rating had been in effect for a 
period of not less than 5 years from the date of the 
veterans discharge from active duty.  Consequently, the 
appellant does not meet the basic requirements for 
entitlement to DIC benefits based upon the veterans death.  
Under these circumstances, where the law is dispositive, the 
Board has no alternative but to deny the appeal.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994). Accordingly, entitlement to 
dependency and indemnity compensation benefits pursuant to 38 
U.S.C.A. § 1318 (West 1991) is denied. 


ORDER

The appellants claim of entitlement to DIC benefits under 
the provisions of 38 U.S.C.A. § 1318 (West 1991) is denied.


REMAND

The appellant maintains that service connection is warranted 
for the cause of the veterans death.  The veterans death 
certificate discloses that the immediate cause of death was 
arteriosclerotic heart disease, and that diabetes mellitus 
(Type II) and osteoarthritis of the hips and knees were 
significant conditions leading to the veterans death in 
February 1995.  The appellant argues that the veterans 
service-connected orthopedic disabilities resulted in his 
confinement to bed, thus eliminating any opportunity for him 
to engage in physical exercise.  According to the appellant, 
the veterans resulting inactivity contributed to his death.  
She further maintains that the veterans long-time treating 
physician, Dr. Luis Pena, espouses similar views, which he 
shared in a letter to the VA.

The appellants representative has pointed out that although 
the appellant has made references to a statement prepared by 
Dr. Pena and forwarded to the VA, no such letter is currently 
on file.  In view of the appellants references to a letter 
prepared by the veterans physician, wherein an opinion is 
allegedly proffered as to the cause of the veterans death, 
further evidentiary development is required in this case.  
38 U.S.C.A. § 5103 (West 1991); Robinette v. Brown, 8 
Vet.App. 69 (1995).

In view of the foregoing, the appellants claim seeking 
entitlement to service connection for the cause of the 
veterans death is REMANDED to the RO for the following 
action:

1.  After securing all appropriate 
releases, the RO should contact Dr. Pena 
and ask him to provide a statement as to 
his medical opinion concerning the cause 
of the veterans death.  Dr. Pena should 
be asked to provide records to support 
any opinions expressed.

2.  Thereafter, the RO should review the 
appellants claim.  If the claim remains 
denied, the appellant and her 
representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond 
thereto.

The case should thereafter be returned to the Board for 
further consideration, if necessary.  The purpose of this 
REMAND is to further develop the record on appeal and to 
ensure that the appellants rights to due process are not 
compromised.
By this REMAND, the Board does not intimate an opinion, 
either legal or factual, as to the ultimate determination 
warranted in this appeal.  The appellant need take no action 
until she is notified by the VA.





		
	R. F. WILLIAMS
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Boards decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1996).


- 2 -


